Case 2:21-cv-00551-JLB-NPM Document 15 Filed 09/20/21 Page 1 of 5 PageID 60




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


MIGUEL ANGEL ALMARAZ,

      Plaintiff,                              Case No.: 2:21-cv-00551-JLB-NPM

      v.

HOMETOWN VENTURES, LLC D/B/A MAXX
FOODS 2; SOHIL JIVANI; and MANISHA JIVANI,

      Defendants.
____________________________________________/


   DEFENDANT’S UNOPPOSED MOTION TO QUASH SERVICE AND
 VACATE CLERK’S DEFAULT AND INCORPORATED MEMORANDUM
                         OF LAW

      Defendant, MANISHA JIVANI (“Ms. Jivani”), by and through her

undersigned counsel, and pursuant to Fed. R. Civ. P. 12(b)(5) and Local Rule 3.01,

files this Unopposed Motion to Quash Service and Vacate Clerk’s Default, and in

support thereof states:

      1.     This original Complaint in this action was filed on July 1, 2021. [Doc.

1].

      2.     An Amended Complaint was filed on July 26, 2021.

      3.     On August 25, 2021, Plaintiff filed a verified return of service, wherein

the process server indicated he served Ms. Jivani with the Amended Complaint and

Summons on August 23, 2021 via substitute service. [Doc. 10-1]. More specifically,



                                     Page 1 of 5
Case 2:21-cv-00551-JLB-NPM Document 15 Filed 09/20/21 Page 2 of 5 PageID 61




the process server indicated he served Rosa Zapa as co-resident of Ms. Jivani at 232

Edgemere Way East, Naples, Florida 34105. [Doc. 10-1].

      4.     Based on the service date of August 23, 2021, Ms. Jivani’s response was

due on or before September 13, 2021. When Ms. Jivani did not timely answer, Plaintiff

filed a Motion for Entry Clerk’s Default, which was granted on September 15, 2021.

[Doc 11, 12]. A Clerk’s Default was entered on September 16, 2021. [Doc. 13].

      5.     However, the Clerk’s Default was based on improper service of process

and should be vacated.

      6.     More specifically, although 232 Edgemere Way East is Ms. Jivani’s

residence, substitute service via Ms. Zapa was not proper, as Ms. Zapa is Ms. Jivani’s

housekeeper and does not reside in Ms. Jivani’s home. See Declaration of Manisha

Jivani, attached hereto Exhibit A, ⁋4.

      7.     Although Ms. Zapa was served with the Amended Complaint, she did

not promptly bring Ms. Jivani’s attention to it, and Ms. Jivani only learned of the

Amended Complaint late in the day on September 15, 2021. Ex. A, ⁋5. Immediately

upon learning of the Amended Complaint, Ms. Jivani’s husband, Sohil Jivani, contacted

undersigned counsel for representation. Ex. A, ⁋5.

      8.     Upon being retained to represent the Defendants in this matter, including

Ms. Jivani, undersigned counsel contacted Plaintiff’s counsel regarding the service of

process and Ms. Jivani’s intent to move to vacate the default, and to inquire as to

whether Plaintiff would oppose such a motion. Plaintiff’s counsel indicated Plaintiff

would not oppose the motion to vacate.
                                      Page 2 of 5
Case 2:21-cv-00551-JLB-NPM Document 15 Filed 09/20/21 Page 3 of 5 PageID 62




      WHEREFORE, for the foregoing reasons, Defendant MANISHA JIVANI

respectfully requests this Court enter an Order quashing service of process and vacating

the Clerk’s Default.

                             MEMORANDUM OF LAW

      Ms. Jivani moves to quash service of process and to vacate the Clerk’s Default

because service on Graham was improper. More specifically, Ms. Jivani was

purportedly substitute-served by virtue of her housekeeper, Rosa Zapa, being served

with process; however, Ms. Zapa does not reside and has never resided at Ms. Jivani’s

residence. Because service was improper, service should be quashed and the Clerk’s

Default should be vacated.

      Federal Rule 4(e) provides in relevant part that “an individual … may be served

in a judicial district of the United Stated by “leaving a copy of each at the individual's

dwelling or usual place of abode with someone of suitable age and discretion who

resides there[.]” Under Florida law, service is properly effected by delivering a copy

of the complaint and summons to any person residing at the individual’s usual place

of abode who is 15 years of age or older. Fla. Stat. § 48.031. Here, the return of service

states that the process server substitute-served Ms. Jivani by serving “co-resident” Rosa

Zapa at 232 Edgemere Way East, Naples, Florida 34105. However, as indicated on

the sworn declaration, Ms. Zapa does not and has never resided at 232 Edgemere Way

East, Naples, Florida 34105. As a result, service was improper and should be quashed.

      Additionally, a court “may set aside an entry of default for good cause.” Wright

v. Ashton, 2018 WL 1466396, at *2 (M.D. Fla. Mar. 26, 2018) (quoting Fed. R. Civ.
                                       Page 3 of 5
Case 2:21-cv-00551-JLB-NPM Document 15 Filed 09/20/21 Page 4 of 5 PageID 63




P. 55(c)). Defaults are disfavored based on the strong policy in favor of determining

cases on their merits. Fla. Physicians Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir.1993).

Thus, to obtain relief under Rule 55(c), a movant must only make a “bare minimum

showing” in support of its claim for relief. Jones v. Harrell, 858 F.2d 667, 669 (11th

Cir.1988).

      Here, good cause exists because Ms. Jivani was not properly served with the

Amended Complaint. See Brown v. Fla., 2013 WL 869534, at *3 (M.D. Fla. Mar. 7,

2013) (granting motion to vacate clerk’s default against on the basis of improper service

of process). Additionally, Ms. Jivani otherwise has good cause for vacating the Clerk’s

default in that: (1) the default was not willful; (2) vacating the default would not

prejudice Plaintiff because the case is in its early stages, and Plaintiff does not oppose

vacating the default; and (3) Ms. Jivani acted promptly to correct the default.

      For all the foregoing reasons, the Clerk’s Default should be vacated.

                         CERTIFICATE OF GOOD FAITH

      Pursuant to Local Rule 3.01(g), undersigned counsel for Defendant certifies that

she conferred with counsel for Plaintiff, and Plaintiff’s counsel has no objection to the

requested extension.




                                       Page 4 of 5
Case 2:21-cv-00551-JLB-NPM Document 15 Filed 09/20/21 Page 5 of 5 PageID 64




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the __20th__ day of September, 2021 I

electronically filed the foregoing with the Clerk of the Court by using the CM/ECF

system which will send a notice of electronic filing to the following: Brian H. Pollock,

FAIRLAW FIRM, 135 San Lorenzo Avenue, Suite 770, Miami, FL                       33146

(brian@fairlawattorney.com).

                                     BOY AGNEW POTANOVIC
                                     Trial Attorneys for Defendant
                                     4415 Metro Parkway, Suite 110
                                     Fort Myers, Florida 33916
                                     239-208-6515 (telephone)
                                     239-208-6511 (facsimile)
                                     Email: suzanne@bapfirm.com
                                     Email: service@bapfirm.com

                                     By: /s/ Suzanne M. Boy
                                         Suzanne M. Boy (Lead Counsel)
                                         Florida Bar No. 35400




                                      Page 5 of 5
